DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Terminal Disclaimer (TD) filed on 12/21/2021 has been received and fully considered. It has been approved.
3.	Claims 21-40 are presented for examination.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Matthew E. Browning (Reg. No. 64,470) on 12/21/2021.
4.2	The application is amended as follow:
Claims 23, 32, and 40 are canceled.
Claim 24 depends on claim 21.
Claim 33 depends on claim 31.
In claim 22 line 4, the word “316” has been deleted.




Claim 21. 	(Currently Amended) A method comprising: 
receiving electric energy flow data for a photovoltaic (PV) electric system at a first data resolution from one or more sources; 
supplying the electric energy flow data to a machine-learning predictor trained during a prior training phase using energy flow training data comprises at a second data resolution greater than the first data resolution, the electric energy flow data comprises energy consumption time series and predicted production time series, wherein the energy flow training data and the predicted production time series data include energy values spaced apart by a plurality of time intervals at the second data resolution such that a first plurality of time intervals are spaced apart by a first time difference, a second plurality of time intervals are spaced apart by a second time difference, and wherein the first time difference is greater than the second time difference; 
receiving an output responsive to the supplied electric flow energy data from the machine-learning predictor; 
determining, using the output of the machine-learning predictor, an energy flow prediction at the first data resolution; 
exporting the energy flow prediction for display on a user device. 
31. 	(Currently Amended) An electronic device, comprising processing circuitry configured to: 
transmit electric energy flow data for a photovoltaic (PV) electric system at a first data resolution to a server; 
the server being configured to: 
, the electric energy flow data comprises energy consumption time series and predicted energy production time series, wherein the energy flow training data and the predicted production time series data include energy values spaced apart by a plurality of time intervals at the second data resolution such that a first plurality of time intervals are spaced apart by a first time difference, a second plurality of time intervals are spaced apart by a second time difference, and wherein the first time difference is greater than the second time difference; and, 
generate an energy flow prediction at the first data resolution, and 
display the energy flow prediction generated by the server. 
Allowable Subject Matter
5.	Claims 21-22, 24-31, and 33-39 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the Terminal Disclaimer (TD) filed on 12/21/2021 along with the Examiner’s amendment shown above, the claims are allowed for the same reason set forth in the parent application 15/346,383, as neither of these references taken either alone or in combination with the prior art of record discloses the instant invention, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        December 28, 2021